 

--------------------------------------------------------------------------------


Exhibit 10.3
 
 
 
 
 
 
 
 
ESCROW AGREEMENT

 
Among
 
GE GOVERNMENT FINANCE, INC.,
as Bondholder,
 
 
DEVELOPMENT AUTHORITY OF JEFFERSON, GEORGIA,
as Issuer,
 
 
SYX DISTRIBUTION INC.,
as Lessee,
 
and
 
MARSHALL & ILSLEY TRUST COMPANY, N.A.,
as Escrow Agent
 
 
 
Dated as of September 1, 2010
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 




 
 
ESCROW AGREEMENT

THIS ESCROW AGREEMENT is made and entered into as of September 1, 2010, by and
among MARSHALL & ILSLEY TRUST COMPANY, N.A., a national banking association
(“Escrow Agent”), GE GOVERNMENT FINANCE, INC., a corporation duly organized and
existing under the laws of the State of Delaware (“Bondholder”),the DEVELOPMENT
AUTHORITY OF JEFFERSON, GEORGIA, a public body corporate and politic duly
organized and validly existing under the laws of the State of Georgia
(“Issuer”), and SYX DISTRIBUTION INC., a corporation duly organized and existing
under the laws of the State of Delaware (“Lessee”).
 
In the joint and mutual exercise of their powers, and in consideration of the
mutual covenants herein contained, the parties hereto recite and agree as
follows:
 
ARTICLE 1
 
RECITALS
 
Section 1.01. Bondholder, Issuer and Lessee have entered into a Lease Agreement
dated as of September 1, 2010 (the “Lease Agreement”), a duplicate original of
which has been furnished to Escrow Agent. The terms capitalized in this
Agreement but not defined herein shall have the meanings given to them in the
Lease Agreement. Pursuant to the Lease Agreement, Bondholder and Issuer have
agreed to finance for Lessee the Project Costs, and Lessee has agreed to make
Lease Payments to Bondholder, as assignee of Issuer, in the manner and on the
terms set forth therein. This Agreement is not intended to alter or change the
rights and obligations of Bondholder, Issuer and Lessee under the Lease
Agreement, but is entirely supplemental thereto.
 
Section 1.02. Under the Lease Agreement, upon the satisfaction of certain
conditions precedent, Bondholder is required to deposit or cause to be deposited
with Escrow Agent the sum of $15,000,000, to be credited to the Escrow Fund
established in Article 2 hereof and used to pay the Project Costs including
certain issuance costs, and, to the extent not needed for this purpose, to pay
or prepay the Lease Payments coming due under the Lease Agreement, all as
hereinafter provided.
 
Section 1.03. The Project Costs shall be paid from the amount deposited with
Escrow Agent as described in Sections 1.02 and 3.04 hereof, in accordance with
this Agreement.
 
Section 1.04. Bondholder, Issuer and Lessee agree to employ Escrow Agent to
receive, hold, invest and disburse the moneys paid to Escrow Agent by Bondholder
as described in Section 1.02, all as hereinafter provided; however, Escrow Agent
shall not be obligated to assume or perform any obligation of Bondholder, Issuer
or Lessee or any Vendor with respect thereto or under the Lease Agreement by
reason of anything contained in this Agreement.
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
Section 1.05. Each of the parties has authority to enter into this Agreement,
and has taken all actions necessary to authorize the execution of this Agreement
by the officers whose signatures are affixed hereto.
 
ARTICLE 2
 
ESCROW FUND
 
Section 2.01. Escrow Agent shall establish a special escrow fund designated as
the “GE Government Finance, Inc. Escrow Fund” (the “Escrow Fund”), shall keep
such Escrow Fund separate and apart from all other funds and moneys held by it
and shall administer such Escrow Fund as provided in this Agreement.
 
Section 2.02. All moneys paid to Escrow Agent by Bondholder pursuant to Section
1.02 of this Agreement shall be credited to the Escrow Fund. Escrow Agent shall
use the moneys in the Escrow Fund to pay the Project Costs, upon receipt with
respect thereto of a Payment Request Form attached hereto as Exhibit A, executed
by Bondholder and Lessee, fully completed and with all supporting documents
described therein attached thereto. Upon receipt of a Payment Request Form,
Escrow Agent shall disburse proceeds from the Escrow Fund in such amounts and to
such parties as directed therein. Lessee shall submit Payment Request Forms only
for portions of the Project that are functionally complete and operationally
independent.
 
Section 2.03. On March 1, 2012, or on such earlier date established by Lessee in
a written notice to the other parties that all Project Costs have been fully
paid (whether the Costs of the Project were less than estimated or because
Lessee has determined not to complete the Project), Escrow Agent shall liquidate
all investments held in the Escrow Fund and transfer the proceeds thereof and
all other moneys held in the Escrow Fund to Bondholder, which amount shall be
used to the extent thereof to prepay the Bond in part (such balance to be
applied to principal, to any prepayment premium determined pursuant to the terms
of the Lease Agreement on the prepaid principal, and accrued interest on the
prepaid principal, all as determined by Bondholder) and such payment shall
treated by the Bondholder as a Lease Payment. Upon any payment as described in
the preceding sentence, Bondholder shall prepare a revised Exhibit A to the
Lease Agreement to re-amortize the remaining principal balance of the
Bonds(which shall be effective without the consent of Lessee or Issuer) to
reflect the effect of such prepayment.
 
Section 2.04. Upon receipt of written notice from Bondholder or Lessee that an
Event of Default has occurred under the Lease Agreement or that Lessee has
determined not to complete the Project, Escrow Agent shall liquidate all
investments held in the Escrow Fund and transfer the proceeds thereof and all
other moneys held in the Escrow Fund to Bondholder to be applied to any
prepayment premium determined pursuant to the terms of the Lease Agreement, the
Lease Payments and any other amounts due under the Lease Agreement, all as
determined by Bondholder.
 
Section 2.05. Escrow Agent shall only be responsible for the safekeeping and
investment of the moneys held in the Escrow Fund, and the disbursement thereof
in accordance with this Article, and shall not be responsible for the
authenticity or accuracy of such certifications or
 

 
 
2

--------------------------------------------------------------------------------

 

 
documents, the application of amounts paid pursuant to such certifications by
the persons or entities to which they are paid, or the sufficiency of the moneys
credited to the Escrow Fund to make the payments herein required.
 
ARTICLE 3
 
MONEYS IN ESCROW FUND; INVESTMENT
 
Section 3.01. The moneys and investments held by Escrow Agent under this
Agreement are irrevocably held in trust for the benefit of Lessee, Issuer and
Bondholder, and such moneys, together with any income or interest earned
thereon, shall be expended only as provided in this Agreement and in accordance
with the Lease Agreement, and shall not be subject to levy or attachment or lien
by or for the benefit of any creditor of Lessee, Issuer or Bondholder.
Bondholder, Issuer, Lessee and Escrow Agent intend that the Escrow Fund
constitute an escrow account in which Lessee has no legal or equitable right,
title or interest until satisfaction in full of all conditions contained herein
and in the Lease Agreement for the disbursement of funds by Escrow Agent
therefrom. However, if the parties’ intention that Lessee shall have no legal or
equitable right, title or interest until all conditions for disbursement are
satisfied in full is not respected in any legal proceeding, the parties hereto
intend that Bondholder have a security interest in the Escrow Fund, and such
security interest is hereby granted to Bondholder by Lessee, to secure payment
of all sums due to Bondholder, in its own capacity and assignee of Issuer, under
the Lease Agreement. Escrow Agent shall hold the Escrow Fund and the securities
and monies therein for the purpose of perfecting Bondholder’s security interest
therein and shall dispose of the Escrow Fund only in accordance with the terms
and conditions of this Escrow Agreement. Escrow Agent hereby accepts appointment
as agent and agrees to establish and maintain the Escrow Fund and the monies and
securities therein as a financial intermediary or securities intermediary, as
the case may be, for Bondholder, as entitlement holder. Escrow Agent confirms
that (i) the Escrow Fund is a “securities account” as such term is defined in
§8-501 of the applicable UCC; (ii) Escrow Agent shall, subject to the terms of
this Escrow Agreement, treat Bondholder as entitled to exercise the rights that
comprise any financial asset credited to the Escrow Fund; (iii) all property
delivered to Escrow Agent for deposit into the Escrow Fund will be promptly
credited to the Escrow Fund; and (iv) all securities and other property
underlying any financial assets credited to the Escrow Fund shall be registered
in the name of Escrow Agent, indorsed to Escrow Agent or in blank or credited to
another securities account maintained in the name of Escrow Agent, and in no
case will any financial asset credited to the Escrow Fund be registered in the
name of Lessee, payable to the order of Lessee or specially indorsed to Lessee.
Escrow Agent agrees that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Escrow Fund shall
be treated as a “financial asset” within the meaning of § 8-1 02(a)(9) of the
UCC. If at any time Escrow Agent shall receive an “entitlement order” (within
the meaning of §8-102(a)(8) of the UCC) issued by Bondholder and relating to the
Escrow Fund, Escrow Agent shall comply with such entitlement order without
further consent by Lessee or any other person.
 
Section 3.02. Moneys held by Escrow Agent hereunder shall be invested and
reinvested by Escrow Agent upon order of Lessee only in Qualified Investments,
as defined in Section 3.05. Such investments shall be registered in the name of
Escrow Agent and held by Escrow Agent for
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
the benefit of Bondholder, Issuer and Lessee. With the approval of Lessee,
Escrow Agent may purchase or sell to itself or any affiliate, as principal or
agent, investments authorized by this Article. Such investments and
reinvestments shall be made giving full consideration for the time at which
funds are required to be available. All purchases and sales of Qualified
Investments shall be at market.
 
Section 3.03. Escrow Agent shall, without further direction from Lessee, sell
such investments as and when required to make any payment from the Escrow Fund.
Any income received on such investments shall be credited to the Escrow Fund.
 
Section 3.04. Escrow Agent shall furnish to Lessee and Bondholder reports
accounting for all investments and interest and income therefrom. Such
accounting shall be furnished no less frequently than every three months and
upon request of Bondholder or Lessee. None of Bondholder, Issuer or Escrow Agent
shall be responsible or liable for any loss suffered in connection with any
investment of moneys made by Escrow Agent in accordance with this Article (other
than Escrow Agent in its capacity as obligor under any Qualified Investment). In
the event funds in the Escrow Fund are insufficient to pay the Project Costs,
Lessee shall deposit additional funds in the Escrow Fund to be disbursed in
accordance with the provisions hereof, and such additional funds deposited by
Lessee shall be disbursed from the Escrow Fund before any other funds held in
the Escrow Fund.
 
Section 3.05. As used in this Agreement, the term “Qualified Investments” means
any of the following classes of securities, to the extent to which investment in
such securities is permitted under Georgia law: (a) securities which are general
obligations of or are guaranteed as to the payment of principal and interest by
the United States of America; (b) obligations, debentures, notes or other
evidence of indebtedness issued or guaranteed by any of the following: Federal
Home Lease Bank System, Government National Mortgage Association, Farmers Home
Administration, Federal Home Lease Mortgage Corporation or Federal Housing
Administration; (c) commercial paper issued by corporations organized under the
laws of a state of the United States which is rated in the highest rating
category by Standard & Poor’s Ratings Services, a division of the McGraw Hill
Companies, Inc., or Moody’s Investors Service, Inc.; or (d) certificates of
deposit issued by or other forms of deposit in any national or state bank to
extent that such deposits are fully insured by the Federal Deposit Insurance
Corporation or any successor agency which is backed by the full faith and credit
of the United States. By execution of this Agreement, Lessee also consents to
the investment and reinvestment by the Escrow Agent of any moneys held as part
of the Escrow Fund in shares of a money market fund (including a money market
fund for which Escrow Agent and its affiliates provide advisory, custodial,
administrative or similar services and receives fees), provided: (x) the money
market fund is registered under the Investment Company Act of 1940; (y) the
money market fund has been rated by a nationally recognized statistical rating
organization in one of that organization’s three highest mutual fund rating
categories; and (z) the money market fund’s investments are limited to those
Qualified Investments listed in (a), (b) or (c) above. Derivative products are
not “Qualified Investments.”
 

 
 
4

--------------------------------------------------------------------------------

 

ARTICLE 4
 
ESCROW AGENT’S AUTHORITY; INDEMNIFICATION
 
Section 4.01. Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. Escrow Agent shall not be liable in any manner for the
sufficiency or correctness as to form, manner and execution, or validity of any
instrument deposited with it, nor as to the identity, authority or right of any
person executing the same; and its duties hereunder shall be limited to those
specifically provided herein.
 
Section 4.02. Unless Escrow Agent is guilty of negligence or misconduct with
regard to its duties hereunder, Lessee hereby agrees to indemnify Escrow Agent
and hold it harmless from any and all claims, liabilities, losses, actions,
suits or proceedings at law or in equity, or any other expense, fees or charges
of any character or nature, which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
connection therewith, to indemnify Escrow Agent against any and all expenses,
including reasonable attorneys’ fees and the cost of defending any action, suit
or proceeding or resisting any claim. Escrow Agent shall be vested with a lien
on all property deposited hereunder for indemnification, for reasonable
attorneys’ fees, court costs, for any suit, interpleader or otherwise, or any
other expenses, fees or charges of any character or nature, which may be
incurred by Escrow Agent by reason of disputes arising among Lessee, Issuer and
Bondholder as to the correct interpretation of the Lease Agreement or this
Agreement and instructions given to Escrow Agent hereunder, or otherwise, with
the right of Escrow Agent, regardless of the instructions aforesaid, to hold the
said property until and unless said additional expenses, fees and charges shall
be fully paid.
 
Section 4.03. If Lessee, Issuer or Bondholder shall be in disagreement about the
interpretation of the Lease Agreement or this Agreement, or about the rights and
obligations, or the propriety of any action contemplated by Escrow Agent
hereunder, Escrow Agent may, but shall not be required to, file an appropriate
civil action to resolve the disagreement. Escrow Agent shall be indemnified by
Lessee for all costs, including reasonable attorneys’ fees, in connection with
such civil action, and shall be fully protected in suspending all or part of its
activities under this Agreement until a final judgment in such action is
received.
 
Section 4.04. Escrow Agent may consult with counsel of its own choice and shall
have full and complete authorization and protection with the opinion of such
counsel. Escrow Agent shall otherwise not be liable for any mistakes of facts or
errors of judgment, or for any acts or omissions of any kind unless caused by
its negligence or misconduct.
 
ARTICLE 5
 
ESCROW AGENT’S COMPENSATION
 
Escrow Agent’s compensation for the services to be rendered hereunder is set
forth in Exhibit B hereto. Lessee hereby agrees to pay the initial annual
administration fee upon execution of this Agreement. Lessee hereby agrees to pay
and/or reimburse Escrow Agent upon request for all expenses, disbursements and
advances, ongoing annual administration fees,
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
investment fees or other charges, including reasonable attorneys’ fees, incurred
or made by it in connection with carrying out its duties hereunder and such fees
and charges may be deducted from investment earnings on the Escrow Fund.
 
ARTICLE 6
 
CHANGE OF ESCROW AGENT
 
Section 6.01. A national banking association located in the United States or a
state bank or trust company organized under the laws of a state of the United
States, qualified as a depository of public funds, may be substituted to act as
Escrow Agent under this Agreement upon agreement of Issuer, Lessee and
Bondholder. Such substitution shall not be deemed to affect the rights or
obligations of the parties. Upon any such substitution, Escrow Agent agrees to
assign to such substitute Escrow Agent its rights under this Agreement.
 
Section 6.02. Escrow Agent or any successor may at any time resign by giving
mailed notice to Lessee and Bondholder of its intention to resign and of the
proposed date of resignation, which shall be a date not less than 30 days after
such notice is deposited in the United States mail with postage fully prepaid,
unless an earlier resignation date and the appointment of a successor Escrow
Agent shall have been or are approved by Lessee, Issuer and Bondholder.
 
Section 6.03. Escrow Agent may appoint an agent to exercise any of the powers,
rights or remedies granted to Escrow Agent under this Agreement, and to hold
title to property or to take any other action which may be desirable or
necessary.
 
ARTICLE 7
 
ADMINISTRATIVE PROVISIONS
 
Section 7.01. Escrow Agent shall keep complete and accurate records of all
moneys received and disbursed under this Agreement, which shall be available for
inspection by Lessee, Issuer or Bondholder, or the agent of any of them, at any
time during regular business hours.
 
Section 7.02. All notices, certificates, requests, demands and other
communications provided for hereunder shall be in writing and shall be (a)
personally delivered, (b) sent by first class United States mail, (c) sent by
overnight courier of national reputation, or (d) transmitted by telecopy, in
each case addressed to Bondholder, Lessee and Issuer at their
 

 
 
6

--------------------------------------------------------------------------------

 

 
respective address set forth in the Lease Agreement and to Escrow Agent at its
address as set forth below and, if telecopied, transmitted to Bondholder, Lessee
and Issuer at their respective telecopier number and to Escrow Agent at its
telecopier number set forth below or, as to each party, at such other address or
telecopier number as may hereafter be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section. All such notices, requests, demands and other communications shall be
deemed to have been given on (a) the date received if personally delivered, (b)
when deposited in the mail if delivered by mail, (c) the date sent if sent by
overnight courier, or (d) the date of transmission if delivered by telecopy.
 

                   Escrow Agent:  Marshall & Ilsley Trust Company, N.A.   651
Nicollet Mall – Suite 301   Minneapolis, MN 55402   Telephone: (612) 904-8320  
Telecopier: (612) 904-8008    

 
Section 7.03. This Agreement shall be construed and governed in accordance with
the laws of the State of Georgia.
 
Section 7.04. Any provisions of this Agreement found to be prohibited by law
shall be ineffective only to the extent of such prohibition, and shall not
invalidate the remainder of this Agreement or the Lease Agreement.
 
Section 7.05. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns. Specifically, as used
herein the term “Bondholder” means any person or entity to whom Bondholder has
assigned its right to receive payments under the Lease Agreement and any
payments due to Bondholder hereunder from after the date when a duplicate
original of such assignment is filed with Escrow Agent.
 
Section 7.06. This Agreement may be simultaneously executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same Agreement.
 
Section 7.07. This Agreement shall terminate upon disbursement by Escrow Agent
of all moneys held by it hereunder.
 
Section 7.08. This Agreement (and, with respect to Bondholder, Issuer and
Lessee, together with the Lease Agreement) constitutes the entire agreement of
the parties relating to the subject matter hereof.
 
Section 7.09. To the extent permitted by law, the terms of this Agreement shall
not be waived altered, modified, supplemented or amended in any manner
whatsoever except by written instrument signed by the parties hereto, and then
such waiver, consent, modification or change shall be effective only in the
specific instance and for the specific purpose given.
 
Lessee and Bondholder may agree to amend the date specified in Section 2.03 to a
date no more than three years after the closing. Such amendment shall be
effected by written
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
agreement signed by Lessee and Bondholder in the form of Exhibit C hereto.
Issuer’s and Escrow Agent’s consent to the amendment referred to in this
paragraph shall not be required.
 
Section 7.10. LENDER, ISSUER, BORROWER AND ESCROW AGENT HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR ANY OF THE RELATED
DOCUMENTS, ANY DEALINGS AMONG LENDER, ISSUER, BORROWER AND ESCROW AGENT RELATING
TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED AMONG
LENDER, ISSUER, BORROWER AND ESCROW AGENT. THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
(INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT, ANY RELATED DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY RELATED TRANSACTIONS. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
[SIGNATURES BEGIN ON FOLLOWING PAGE]
 
 
 
 

 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
Escrow Agent:
 
 
/s/David Preiner
 
 
By: MARSHALL & ILSLEY TRUST COMPANY, N.A.






 

 


[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 

 
9

--------------------------------------------------------------------------------

 

 
Bondholder:
 
GE GOVERNMENT FINANCE, Inc.
 
 
By: /s/ Phil Long                    
 
 
Vice President
 
 
 
 
 
 
[SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
 
 

 
 
10

--------------------------------------------------------------------------------

 



Issuer:
 
DEVELOPMENT
AUTHORITY OF
JEFFERSON, GEORGIA
 
By: /s/ Ronald S. Bond
    Chairman


 
 

 




 [SIGNATURES CONTINUE ON FOLLOWING PAGE]
 
 
 
 

 
11

--------------------------------------------------------------------------------

 
 

 
Lessee:
 
SYX DISTRIBUTION INC.
 
 
By: /s/ Lawrence P. Reinhold
   Vice President and Treasurer
 
 
 
 
 
12
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A to Escrow Agreement
 
FORM OF PAYMENT REQUEST FORM
 
 
Payment Request Form No. _____
 
SYX Distribution Inc., as borrower (“Lessee”) under that certain Lease Agreement
dated as of September 1, 2010 (the “Lease Agreement”), by and among the
Development Authority of Jefferson, Georgia (“Issuer”), GE Government Finance,
Inc. (“Bondholder”) and Lessee, hereby requests Marshall & Ilsley Trust Company,
N.A., as escrow agent (“Escrow Agent”) under the Escrow Agreement dated as of
September 1, 2010 (the “Escrow Agreement”) among Escrow Agent, Bondholder,
Issuer and Lessee, to make payment from the Escrow Fund (as defined in the
Escrow Agreement) to the following party or parties, at the addresses set forth
below:
 

Payee Address
Amount To 
Be Paid
Cost of Issuance
or Project
Description
       

 
In connection therewith, the undersigned officer of Lessee hereby certifies as
follows:
 
1. All of the provisions of the Lease Agreement are incorporated herein by
reference and capitalized terms used herein and not defined shall have the
meanings assigned to them in the Lease Agreement.
 
2. Either (check one or more)
 
_____ This Payment Request Form relates to costs of issuance of the Bond in the
amount of $
 
_____ This Payment Request Form relates to funds to be use to pay costs of
additional equipment that comprises a portion of the Project described in the
Lease Agreement; such equipment has been delivered to the site of the Project,
tested and inspected by, and accepted by Lessee.
 
3. The payments to be made to the payees set forth above are for either the
costs of issuance or the Project Costs described above, or reimbursement to
Lessee therefor, and the payments have not been the basis for a prior request
which has been paid, and the amount remaining in the Escrow Fund is sufficient
to pay the remaining Project Costs.
 

 
 
 

--------------------------------------------------------------------------------

 

 
4. All of Lessee’s representations, covenants and warranties contained in the
Lease Agreement and Lessee’s Tax Compliance Certificate (which is attached to
Issuer’s Tax Compliance Certificate) were true and accurate in all material
respects as of the date made, and remain true and accurate in all material
respects as of the date of this Payment Request Form, and Lessee has fully and
satisfactorily performed all of its covenants and obligations to date required
under the Lease Agreement and the Tax Compliance Certificate. No Default or
Event of Default has occurred under the Lease Agreement. All of the conditions
contained in Article III of the Lease Agreement have been satisfied.
 
5. Lessee understands that Bondholder is relying on the certifications herein
with regard to and in connection with approving the disbursement requested
hereby.
 
6. Please indicate if this Payment Request Form relates to the final
disbursement from the Escrow Fund: ____ Yes ___ No.
 
If this Payment Request Form relates to the final disbursement from the Escrow
Fund, Lessee and Bondholder hereby instruct Escrow Agent to disburse to
Bondholder the remaining moneys held in the Escrow Fund to be applied to prepay
the Lease as set forth in Section 2.07 of the Lease Agreement.
 
7. Please indicate if this Payment Request Form reimburses Lessee for any
payment orpayments previously made by Lessee: __Yes __No.
 
If this Payment Request Form requests such a reimbursement, the payment or
payments for any obligations originally paid by Lessee, for federal income tax
purposes, was after __, ____.
 
8. Lessee attaches hereto the following items:
 
(a) invoices and/or bills of sale relating to the Project and, if such invoices
have been paid by Issuer or Lessee, evidence of payment thereof. As provided in
Section 12.07 of the Lease Agreement, upon execution of this Payment Request
Form by Lessee and Bondholder, Exhibit A to Lease Agreement shall be amended to
include the specific equipment listings and descriptions contained in the
invoices and/or bills of sale attached hereto. If this request for payment
relates to any vehicle subject to certificate of title laws, attached hereto is
the manufacturer’s statement of origin (MSO) and the title application naming GE
Government Finance, Inc. as first lienholder;
 
(b) the list of the Project attached to the Lease Agreement, upon which Lessee
has indicated those particular portions of the Project that relate to this
Payment Request Form; and
 
 
A-2
 

 
 
 

--------------------------------------------------------------------------------

 

 
(c) an insurance certificate in the form required by the Lease Agreement if such
insurance certificate has not been previously provided by Lessee to Bondholder.
 
LESSEE:
 
SYX DISTRIBUTION, INC.
 
 
By:___________________________
 
Title:__________________________
 
Date:__________________________
 
 
 
APPROVED BY LENDER:
 
GE GOVERNMENT FINANCE, INC.
 
 
By:____________________________
 
Title:___________________________
 
Date:___________________________
 
 
 
 
Attachments: 
1. Invoices 
2. Marked List of Project
3. Insurance Certificate (if not previously provided)
 
 
A-3
 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit B to Escrow Agreement
 
 
SCHEDULE OF ESCROW AGENT’S FEES
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

Exhibit C to Escrow Agreement
 
FORM OF AMENDMENT
 
This Amendment to Escrow Agreement is dated as of  __, 20__ (this “Amendment”)
by and between ,as assignee of GE Government Finance, Inc. (“Bondholder”), and
SYX Distribution Inc. “Lessee”).
 
RECITALS
 
A. GE Government Finance, Inc. (“GEGF”), Lessee, the Development Authority of
 
Jefferson, Georgia (“Issuer”) and Marshall & Ilsley Trust Company, N.A. (“Escrow
Agent”) have entered into an Escrow Agreement dated as of September 1, 2010 (the
“Agreement”). GEGF assigned its rights under the Agreement to Bondholder, and
Bondholder appointed GEGF as its servicer.
 
B. Pursuant to Section 7.09 of the Agreement, Bondholder and Lessee may, without
the consent of Issuer or Escrow Agent, amend the date specified in Section 2.03
of the Agreement to a date no more than three years after the date of closing.
 
C. Bondholder and Lessee desire to amend the date specified in Section 2.03 of
the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, it is hereby agreed as follows:
 
1. Bondholder and Lessee amend Section 2.03 of the Agreement by replacing the
“________, ____” as it appears in the second sentence thereof with the
date“ _____ ___, _____.”
 
2. In consideration for the administrative work incurred in connection with the
extension granted hereby, Lessee agrees to pay GEGF an administrative fee in the
sum of $250. By delivery of a copy of this Amendment to Escrow Agent, Escrow
Agent is instructed to disburse $250 to GEGF from the investment earnings in the
Escrow Fund.
 
3. This Amendment shall become effective only upon execution hereof by duly
authorized officers or representatives of Bondholder and Lessee.
 
4. All other terms and conditions of the Agreement not specifically amended by
this Amendment shall remain in full force and effect and are hereby ratified and
confirmed by Bondholder and Lessee.
 
5. This Amendment may be executed in several counterparts, each of which shall
be an original and all of which shall constitute but one and the same
instrument.
 

 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment in their
respective corporate names by their duly authorized officers, all as of the date
first written above.
 
Bondholder:
 
[GE GOVERNMENT FINANCE, INC.]
 
 
 
By:_________________________________
 
Title:________________________________
 
 
 
 
Lessee:
 
SYX DISTRIBUTION INC.
 
 
By:_________________________________
 
Title:________________________________
 
 
 
 
 
 
 
 

 
C-2
 
 
 
 

 